DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 9 June 2021 does not fully comply with the requirements of 37 CFR 1.98 because:  each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date (e.g., “Desig. ID” 21), and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the 604.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  254.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  “127b” in line numbered 29 on pg. 10 should probably be --128b-- (37 CFR 1.84(p)(4)).  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 1 and 10 is/are objected to because of the following informalities:
(a) in claim 1, “the flow cell” on line 3 should probably be --to the flow cell--;
(b) in claim 1, “a plurality of different reagent sources” on lines 12-13 should probably be --the plurality of different reagent sources--;
(c) in claim 10, “the valve” on line 6 should probably be --a valve--;
(d) in claim 10, “the ,” on line 13 should probably be --said each field of view--; and
(e) in claim 10, “sample” on line 15 should probably be --the sample--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 11, 16, 19, and 20 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Oliphant (US 2009/0155793).
	In regard to claim 11, Oliphant discloses a fluorescent in-situ hybridization imaging system, comprising:
(a) a flow cell to contain a sample to be exposed to fluorescent probes in a reagent (e.g., “… fluid inlet 30 allows the introduction into the substantially sealed chamber of fluids needed to process the sample on the support. Typically such fluids will be buffers, solvents (e.g. ethanol/methanol, xylene), reagents (e.g., primer- or probe-containing solutions) and the like …” in paragraph 69);
(b) a fluorescence microscope including a variable frequency excitation light source to illuminate the sample (e.g., “… For fluorescence labeling, selected regions on a substrate ” in paragraphs 86 and 95), a plurality of emission bandpass filters on a filter wheel, an actuator to rotate the filter wheel, a camera positioned to receive fluorescently emitted light from the sample that has passed through a filter on the filter wheel (e.g., “… Each imager collects data at a different wavelength at any given time … Used in conjunction with fast filter wheels, and a high speed flow cell stage, a one mega pixel ICCD can collect the same amount of data as a 10 megapixel standard CCD …” in paragraphs 95 and 99);
(c) a control system configured to cause the variable frequency excitation light source to emit a light beam having a selected wavelength, cause the actuator to rotate the filter wheel to position a selected filter in a light path between the sample and the camera, obtain an image from the camera, and coordinate the variable frequency excitation light source and filter wheel such that the selected filter has an emission bandpass associated with emission by the fluorescent probes when excited by the selected wavelength when the image is obtained (e.g., “… automated optical detection of nucleic acids … computer control means for monitoring the sequencing reaction … Each imager collects data at a different wavelength at any given time and the light sources would be switched to the imagers via an optical switching system … Used in conjunction with fast filter wheels, and a high speed flow cell stage, a one mega pixel ICCD can collect the same amount of data as a 10 megapixel standard CCD …” in paragraphs 4, 44, 95, and 99).
16 which is dependent on claim 11, Oliphant also discloses a dichroic filter in the light path between the sample and the camera (e.g., “… hybridization of fluorescently labeled complementary DNA sequences … Multiple band pass filters and dichroic mirrors may also be used to collect pixel data across up to four or more emission spectra … Each imager collects data at a different wavelength at any given time and the light sources would be switched to the imagers via an optical switching system …” in paragraphs 88, 94, and 95).
	In regard to claim 19 which is dependent on claim 11, Oliphant also discloses that each filter of the plurality of emission bandpass filters has a unique band and is associated with a unique wavelength for the variable frequency excitation light source (e.g., “… hybridization of fluorescently labeled complementary DNA sequences … Multiple band pass filters and dichroic mirrors may also be used to collect pixel data across up to four or more emission spectra … Each imager collects data at a different wavelength at any given time and the light sources would be switched to the imagers via an optical switching system …” in paragraphs 88, 94, and 95).
	In regard to claim 20 which is dependent on claim 11, Oliphant also discloses that the variable frequency excitation light source is configured to illuminate the sample with excitation light normal to the sample (e.g., “… EPI-fluorescence illumination … Orthogonality to the focus plane can be achieved by a well adjusted, high-precision stage …” in paragraphs 88 and 96).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
Claim(s) 1, 3, 4, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Drmanac et al. (US 2009/0264299).
	In regard to claim 1, Drmanac et al. disclose a fluorescent in-situ hybridization imaging system, comprising:
(a) a flow cell to contain a sample to be exposed to fluorescent probes in a reagent (e.g., “… (ii) a reaction chamber, or flow cell, holding or comprising an array and having flow-through and temperature control capability …” in paragraph 285);
(b) a valve to control flow from one of a plurality of reagent sources the flow cell (e.g., “… (i) a fluidics system for storing and transferring detection and processing reagents, e.g. probes, wash solutions, and the like, to an array .…” in paragraph 285);
(c) a pump to cause fluid flow through the flow cell (e.g., “… (v) drain reagents from chamber using pump (syringe or other) …” in paragraph 230);
(d) a fluorescence microscope including a variable frequency excitation light source and a camera positioned to receive fluorescently emitted light from the sample (e.g., “… number of dyes that can be differentiated is maximized by using multiple specific excitation patterns and a maximal number of filters for each excitation pattern. For example, 2-4 excitations, each with 4 different wave lengths (total of 16 wave lengths) can be used in combination with 8-16 filters for each excitation. Algorithm and software is used to analyze intensity patterns and deduce the amount of signal from each of the 8-24 dyes … (iii) an illumination and detection system … Imaging may be accomplished with a 100x objective using TIRF or epi illumination and a 1.3 mega pixel Hamamatsu orca-er-ag on a Zeiss axiovert 200, or like system … One illumination ” in paragraphs 272, 285, 286, 291, and 293);
(e) an actuator to cause relative vertical motion between the flow cell and the fluorescence microscope (e.g., “… each image is acquired and then analyzed using a fast algorithm to determine if the image is in focus. If the image is out of focus, the auto focus routine will be triggered. The system will then store the objectives Z position information …” in paragraph 288);
(f) a motor to cause to cause relative lateral motion between the flow cell and the fluorescence microscope (e.g., “… (x) image each array, preferably with a mid power (20x) microscope objective optically coupled to a high pixel count high sensitivity CCD camera, or cameras; plate stage moves chambers (or perhaps flow-cells with input funnels) over object, or objective-optics assembly moves under chamber …” in paragraph 230); and
(e) a control system (e.g., “… For handling multiple hybridization cycles a robotic station that is fully integrated with both the reaction chamber and detection system …” in paragraph 293) configured to, as nested loops (e.g., “… Typically, each array requires about 12-24 cycles to decode. Each cycle consists of a hybridization, wash, array imaging, and strip-off step … An exemplary decoding cycle using cSBH includes the following steps: …” in paragraphs 229 and 230),
e.g., “… (ii) use robot pipetter to pre mix a small amount of decoding probe with the appropriate amount of hybridization buffer; (iii) pipette mixed reagents into hybridization chamber … (v) drain reagents from chamber using pump (syringe or other) … (xiii) start next cycle with next decoding probe pool in set …” in paragraph 230),
(e2) for each reagent of the plurality of different reagents, cause the motor to sequentially position the fluorescence microscope relative to sample at a plurality of different fields of view (e.g., “… (x) image each array, preferably with a mid power (20x) microscope objective optically coupled to a high pixel count high sensitivity CCD camera, or cameras; plate stage moves chambers (or perhaps flow-cells with input funnels) over object, or objective-optics assembly moves under chamber … arrays can be imaged in sections … sections can be assembled by aligning images …” in paragraph 230),
(e3) for each field of view of the plurality of different fields of view, cause the variable frequency excitation light source to sequentially emit a plurality of different wavelengths (e.g., “… One illumination schema provides a common set of monochromatic illumination sources (about 4 lasers for 6-8 colors) which is shared amongst imagers. Each imager collects data at a different wavelength at any given time and the light sources would be switched to the imagers via an optical switching system. In such an embodiment, the illumination source preferably produces at least 6, but more preferably 8 different wavelengths …” in paragraph 291),
(e4) for each wavelength of the plurality of different wavelengths, cause the actuator to sequentially position the fluorescence microscope relative to e.g., “… each image is acquired and then analyzed using a fast algorithm to determine if the image is in focus. If the image is out of focus, the auto focus routine will be triggered. The system will then store the objectives Z position information …” in paragraph 288 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that images are acquired at a plurality of “Z position” to be “analyzed using a fast algorithm to determine” which one of the images “is in focus”).
	In regard to claim 3 which is dependent on claim 1, Drmanac et al. also disclose a data processing system configured to determine an image quality value for each image and to screen an image if the image quality value fails to meet a quality threshold (e.g., “… each image is acquired and then analyzed using a fast algorithm to determine if the image is in focus. If the image is out of focus, the auto focus routine will be triggered. The system will then store the objectives Z position information …” in paragraph 288).
	In regard to claim 4 which is dependent on claim 1, Drmanac et al. also disclose that the variable frequency excitation light source comprises a plurality of laser modules and the control system is configured to sequentially activate the laser modules to sequentially emit the plurality of different wavelengths (e.g., “… number of dyes that can be differentiated is maximized by using multiple specific excitation patterns and a maximal number of filters for each excitation pattern. For example, 2-4 excitations, each with 4 different wave lengths (total of 16 wave ” in paragraphs 272 and 291).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the control system of Drmanac et al. is configured to sequentially activate the laser modules (e.g., “multiple diode pumped solid state lasers combined through a fiber coupler”) to sequentially emit the plurality of different wavelengths to a single imager.
	In regard to claim 9 which is dependent on claim 1, Drmanac et al. also disclose a data processing system configured to, for each field of view of at least two fields of view of the plurality of different fields of view and for each pixel of at least two pixels shared in images of the field of view, decode the pixel by identifying a code word from a plurality of code words in a code book that provides a best match to data values for the pixel in the plurality of images for the field of view (e.g., “… sequence identity of each attached DNA concatemer may be determined by a "signature" approach … expected signal can be defined for all used probes using their pre measured full match and mismatch hybridization/ligation efficiency. In this case a measure similar to the correlation factor can be calculated … number of dyes that can be differentiated is maximized by using multiple specific excitation patterns and a maximal number of filters for each excitation pattern. For example, 2-4 excitations, each with 4 different wave lengths (total of 16 wave lengths) can be used in combination with 8-16 filters for each excitation. Algorithm and software is used to analyze intensity patterns and deduce the amount of signal from each of the 8-24 dyes …” in paragraphs 215 and 272).
10, Drmanac et al. disclose a computer program product for control of a fluorescent in-situ hybridization imaging system having a flow cell to hold a sample, a variable frequency excitation light source to illuminate the sample, and a fluorescence microscope, the computer program product comprising a non-transitory computer readable media having instructions to cause one or more processors to (e.g., “… For handling multiple hybridization cycles a robotic station that is fully integrated with both the reaction chamber and detection system …” in paragraph 293): as nested loops (e.g., “… Typically, each array requires about 12-24 cycles to decode. Each cycle consists of a hybridization, wash, array imaging, and strip-off step … An exemplary decoding cycle using cSBH includes the following steps: …” in paragraphs 229 and 230)
(a) cause the valve to sequentially couple the flow cell to a plurality of different reagent sources to expose the sample to a plurality of different reagents (e.g., “… (ii) use robot pipetter to pre mix a small amount of decoding probe with the appropriate amount of hybridization buffer; (iii) pipette mixed reagents into hybridization chamber … (v) drain reagents from chamber using pump (syringe or other) … (xiii) start next cycle with next decoding probe pool in set …” in paragraph 230),
(b) for each reagent of the plurality of different reagents, cause a motor to sequentially position the fluorescence microscope relative to the sample at a plurality of different fields of view (e.g., “… (x) image each array, preferably with a mid power (20x) microscope objective optically coupled to a high pixel count high sensitivity CCD camera, or cameras; plate stage moves chambers (or perhaps flow-cells with input funnels) over object, or objective-optics assembly moves under chamber …” in paragraph 230),
e.g., “… One illumination schema provides a common set of monochromatic illumination sources (about 4 lasers for 6-8 colors) which is shared amongst imagers. Each imager collects data at a different wavelength at any given time and the light sources would be switched to the imagers via an optical switching system. In such an embodiment, the illumination source preferably produces at least 6, but more preferably 8 different wavelengths …” in paragraph 291),
(d) for each wavelength of the plurality of different wavelengths, cause an actuator to sequentially position the fluorescence microscope relative to sample at a plurality of different vertical heights, and for each vertical height of the plurality of different vertical heights, obtain an image from the fluorescence microscope at the respective vertical height covering the respective field of view of the sample having respective fluorescent probes of the respective regent as excited by the respective wavelength (e.g., “… each image is acquired and then analyzed using a fast algorithm to determine if the image is in focus. If the image is out of focus, the auto focus routine will be triggered. The system will then store the objectives Z position information …” in paragraph 288 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that images are acquired at a plurality of “Z position” to be “analyzed using a fast algorithm to determine” which one of the images “is in focus.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drmanac et al. (US 2009/0264299) in view of Olympus Life Sciences Europa GMBH (cell* Family brochure (October 2005), 12 pages).
	In regard to claim 2 which is dependent on claim 1, the system of Drmanac et al. lacks an explicit description that the actuator comprises a piezoelectric actuator.  However, commercially available microscope components are well known in the art (e.g., see “… biological samples are three-dimensional. Therefore, in order to map the entire volume of the specimen, it can be imaged in layers by moving the focal plane in precise steps using a motorised Z-drive or a piezo-electric objective drive …” on pg. 5 of Olympus Life Sciences Europa GMBH’s brochure).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microscope (e.g., comprising a “piezo-electric objective drive”) for the unspecified microscope of Drmanac et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional microscope (e.g., comprising an objective with integrated piezoelectric actuator) as the unspecified microscope of Drmanac et al.
	In regard to claim 5 which is dependent on claim 4, the system of Drmanac et al. lacks an explicit description that the control system includes a computer to control the e.g., see “… Independent plug-in CPU boards for both imaging stations ensure uninterrupted data uptake by the imaging computer during experiments. Experiment control and timing precision are maintained while changing hardware settings. MT10 and MT20 filter wheels, attenuators and shutters are optimally synchronised with the camera, as well as the optional piezo z-drives and other devices. Some manufacturers rely on the imaging computer to control the hardware during image acquisition. This leads to unavoidable decreases in timing precision … emission filter wheel …” on pg. 9 of Olympus Life Sciences Europa GMBH’s brochure).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microscope (e.g., comprising “Independent plug-in CPU boards” in order to avoid “decreases in timing precision”) for the unspecified microscope of Drmanac et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional microscope (e.g., comprising a computer to control the valve and the motor and a microcontroller to control the laser module and the actuator, in order to avoid “decreases in timing precision”) as the unspecified microscope of Drmanac et al.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drmanac et al. (US 2009/0264299) in view of Oliphant (US 2009/0155793).
	In regard to claim 6 which is dependent on claim 4, the system of Drmanac et al. lacks an explicit description of a filter wheel positioned a light path between the sample and the camera, wherein the filter wheel includes a plurality of emission bandpass filters, and wherein the controller is configured to coordinate the variable frequency excitation light source and filter wheel such that the selected filter has an emission bandpass associated with emission by the fluorescent probes when excited by the wavelength of the plurality of wavelengths when the image is obtained.  However, commercially available microscope components are well known in the art (e.g., see “… automated optical detection of nucleic acids … computer control means for monitoring the sequencing reaction … Each imager collects data at a different wavelength at any given time and the light sources would be switched to the imagers via an optical switching system … Used in conjunction with fast filter wheels, and a high speed flow cell stage, a one mega pixel ICCD can collect the same amount of data as a 10 megapixel standard CCD …” in paragraphs 4, 44, 95, and 99).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microscope (e.g., comprising “fast filter wheels” for “automated optical detection of nucleic acids”) for the unspecified microscope of Drmanac et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious e.g., comprising a filter wheel positioned a light path between the sample and the camera, wherein the filter wheel includes a plurality of emission bandpass filters, and wherein the controller is configured to coordinate the variable frequency excitation light source and filter wheel such that the selected filter has an emission bandpass associated with emission by the fluorescent probes when excited by the wavelength of the plurality of wavelengths when the image is obtained) as the unspecified microscope of Drmanac et al.
	In regard to claim 7 which is dependent on claim 1, the system of Drmanac et al. lacks an explicit description of a stage to support the sample in the flow cell, and wherein the motor comprises a pair of linear actuators configured to drive the stage along a pair of perpendicular axes.  However, commercially available microscope components are well known in the art (e.g., see “… rail 5 extending parallel to the X direction … processing of the information from these sensors, the control of the drives for the movement of the carrying plate 11 in the X direction and the gripping mechanism 8 in the Y direction, and the assignment of this information to an original X/Y position of the object is preferably performed using a suitably programmed controller … alternative embodiment of the gripping mechanism (not shown) includes a rail running in the Y direction …” in paragraphs 53, 54, and 57 of Oliphant).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have e.g., comprising “rail 5 extending parallel to the X direction” and “rail running in the Y direction” “for the movement of the carrying plate 11”) for the unspecified microscope of Drmanac et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional microscope (e.g., comprising a stage to support the sample in the flow cell, and wherein the motor comprises a pair of linear actuators configured to drive the stage along a pair of perpendicular axes) as the unspecified microscope of Drmanac et al.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drmanac et al. (US 2009/0264299) in view of PerkinElmer, Inc. (Opera Phenix™ brochure (December 2013), 8 pages).
	In regard to claim 8 which is dependent on claim 1, the system of Drmanac et al. lacks an explicit description that the camera comprises a CMOS camera.  However, commercially available microscope components are well known in the art (e.g., see “… Up to four large-format sCMOS cameras deliver low noise, wide dynamic range, and high resolution …” on pg. 5 Fig. of PerkinElmer, Inc.’s brochure).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microscope (e.g., comprising “Up to four large-format sCMOS cameras deliver low noise, wide dynamic range, and high resolution”) for the unspecified microscope of Drmanac et al. and the e.g., comprising a CMOS camera) as the unspecified microscope of Drmanac et al.
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oliphant (US 2009/0155793).
	In regard to claim 12 which is dependent on claim 11, Oliphant also discloses that the control system comprises a first microcontroller to cause the actuator to rotate the filter wheel in response to a first trigger signal (e.g., “… automated optical detection of nucleic acids … computer control means for monitoring the sequencing reaction … Each imager collects data at a different wavelength at any given time and the light sources would be switched to the imagers via an optical switching system … Used in conjunction with fast filter wheels, and a high speed flow cell stage, a one mega pixel ICCD can collect the same amount of data as a 10 megapixel standard CCD …” in paragraphs 4, 44, 95, and 99).
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliphant (US 2009/0155793) in view of Olympus Life Sciences Europa GMBH (cell* Family brochure (October 2005), 12 pages).
	In regard to claims 13 and 14 which are dependent on claim 12, the system of Oliphant lacks an explicit description that the control system comprises a second microcontroller to cause the variable frequency excitation light source to emit the light beam having the selected wavelength in response to a second trigger signal, wherein the first microcontroller is configured to generate the second trigger signal..  However, commercially available microscope components are well known in the art (e.g., see … Independent plug-in CPU boards for both imaging stations ensure uninterrupted data uptake by the imaging computer during experiments. Experiment control and timing precision are maintained while changing hardware settings. MT10 and MT20 filter wheels, attenuators and shutters are optimally synchronised with the camera, as well as the optional piezo z-drives and other devices. Some manufacturers rely on the imaging computer to control the hardware during image acquisition. This leads to unavoidable decreases in timing precision … emission filter wheel …” on pg. 9 of Olympus Life Sciences Europa GMBH’s brochure).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microscope (e.g., comprising “Independent plug-in CPU boards” in order to avoid “decreases in timing precision”) for the unspecified microscope of Oliphant and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional microscope (e.g., comprising a second microcontroller to cause the variable frequency excitation light source to emit the light beam having the selected wavelength in response to a second trigger signal generated by the first microcontroller, in order to avoid “decreases in timing precision”) as the unspecified microscope of Oliphant.
	In regard to claim 15 which is dependent on claim 14, the system of Oliphant lacks an explicit description that the second microcontroller is configured to send a third e.g., see “… Independent plug-in CPU boards for both imaging stations ensure uninterrupted data uptake by the imaging computer during experiments. Experiment control and timing precision are maintained while changing hardware settings. MT10 and MT20 filter wheels, attenuators and shutters are optimally synchronised with the camera, as well as the optional piezo z-drives and other devices. Some manufacturers rely on the imaging computer to control the hardware during image acquisition. This leads to unavoidable decreases in timing precision … emission filter wheel …” on pg. 9 of Olympus Life Sciences Europa GMBH’s brochure).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microscope (e.g., comprising “Independent plug-in CPU boards” in order to avoid “decreases in timing precision”) for the unspecified microscope of Oliphant and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional microscope (e.g., comprising a second microcontroller configured to send a third trigger signal to the camera to cause image acquisition, in order to avoid “decreases in timing precision.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliphant (US 2009/0155793) in view of PerkinElmer, Inc. (Opera Phenix™ brochure (December 2013), 8 pages).
	In regard to claim 17 which is dependent on claim 16, the system of Oliphant lacks an explicit description that the dichroic filter is positioned in the light path between the sample and the filter wheel.  However, commercially available microscope components are well known in the art (e.g., see the “Dichroic Slider” positioned in the (yellow colored) light path from the sample (unlabeled but located between “Transmission Light Source” and “Objective”) to “Camera 2” via the “Emission Filter Wheel” in the pg. 4 Fig. of PerkinElmer, Inc.’s brochure).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microscope (e.g., comprising “Dichroic Slider” in order to direct a first set of light wavelengths into a first path and a second set of light wavelengths into a second path) for the unspecified microscope of Oliphant and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional microscope (e.g., comprising a dichroic filter positioned in the light path between the sample and the filter wheel) as the unspecified microscope of Oliphant.
18 which is dependent on claim 16, the system of Oliphant lacks an explicit description that the dichroic mirror is a multi-pass dichroic mirror having a pass band for each emission wavelength for the fluorescent probes.  However, commercially available microscope components are well known in the art (e.g., see the “Dichroic Slider” positioned in the (yellow colored) light path from the sample (unlabeled but located between “Transmission Light Source” and “Objective”) to “Camera 2” via the “Emission Filter Wheel” in the pg. 4 Fig. of PerkinElmer, Inc.’s brochure).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional microscope (e.g., comprising “Dichroic Slider” in order to direct a first set of light wavelengths into a first path and a second set of light wavelengths into a second path) for the unspecified microscope of Oliphant and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional microscope (e.g., comprising a multi-pass dichroic mirror having a pass band for each emission wavelength for the fluorescent probes) as the unspecified microscope of Oliphant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884